





Exhibit 10.1


HOME OFFICE
AGREEMENT OF LEASE






This is an Agreement of Lease (the "Lease") dated April 28, 2017 between ERIE
INSURANCE EXCHANGE ("Landlord"), a reciprocal insurance exchange organized under
the laws of Pennsylvania with principal offices and place of business at 100
Erie Insurance Place, Erie, PA 16530, acting by and through its
attorney-in-fact, ERIE INDEMNITY COMPANY; and ERIE INDEMNITY COMPANY ("Tenant"),
a Pennsylvania business corporation, with its principal offices and place of
business also at 100 Erie Insurance Place, Erie, PA 16530.
BACKGROUND


Landlord and Tenant are parties to the Lease Agreement dated January 1, 2011
(the "Prior Lease") with respect to the real properties and improvements which
are owned by Landlord and leased to Tenant, which are commonly known as Erie
Insurance Exchange Home Office and Home Office Campus (collectively, the
"Property").
The Property is used or occupied by Tenant, for itself or for the benefit of
Landlord, and Erie Family Life ("EFL"), a wholly owned subsidiary of Landlord.
"Leased Premises" means those portions of the Property actually under use or
occupancy by Tenant, for itself or for the benefit of Landlord and EFL as
determined monthly. Appendix A sets forth the buildings and their respective
size for Base Rent and other calculation purposes ("Buildings"), and Appendix B
sets forth parking garages and parking lots ("Parking") that constitute the
Property of which the Leased Premises is a part.
The parties have determined to: (a) memorialize the basis for calculating,
allocating, and providing for the payment of “Base Rent”, "Operating Expenses",
and “Leasehold Improvements”; and (b) comply with the rules and procedural
requirements for insurance holding company systems as set forth in Pennsylvania
Code Title 31, "Insurance," Chapter 25.
Therefore, intending to be legally bound hereby, the parties agree as follows:
1.PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord, the
Leased Premises.
2.SUPPLEMENTS OR AMENDMENTS. The parties agree to supplement this Lease as new
or additional properties are either acquired or constructed and made subject to,
or are removed from the terms of this Lease (e.g., by consent of the parties,
condemnation or casualty loss). Supplement(s) to the Lease will be made as
frequently as circumstances and applicable law may require and on terms mutually
agreeable to the Landlord and Tenant. Amendments to this Lease may be made at
any time the parties so agree.


- 1 -

--------------------------------------------------------------------------------




3.TERM & HOLDOVER.
A.    TERM. This Lease will be effective January 1, 2017, and the term shall end
on the 31st day of December, 2021, unless both Landlord and Tenant agree to an
earlier termination.
B.    HOLDOVER. If Tenant holds over and continues in possession of the Leased
Premises after expiration of the term of this Lease, Tenant will be occupying
the Leased Premises on a month-to-month tenancy basis, subject to all of the
other terms and conditions of this Lease.
4.BASE RENT. Tenant will pay Base Rent which shall be calculated monthly and
payable in arrears.
A.    BUILDINGS. Base Rent for Buildings shall be $8.50 per square foot per year
of above ground space, and $4.25 per square foot per year of below ground space.
The Base Rent will increase 1% per year using 2017 as the base year.
B.    PARKING. Base Rent for parking in surface lots will be included within
Base Rent. However, Base Rent for parking within the Holland Street, French
Street and 8th Street Garages will be $720.00 per parking space per year. The
Base Rent will increase 1% per year using 2017 as the base year.
C.    ALLOCATION. Base Rent between Tenant, Landlord, and EFL shall be allocated
monthly based on the square footage occupied by or for the benefit of each
party, in accordance with the responsibilities of the parties as set forth by
the Subscribers’ Agreement (Appendix C) and the Erie Family Life Services
Agreement ("EFL Services Agreement") (Appendix D). Base Rent for Parking between
Tenant, Landlord, and EFL shall be allocated monthly based on the number of Home
Office personnel employed by or for the benefit of each party, in accordance
with the responsibilities of the parties as set forth by the Subscribers’
Agreement and the EFL Services Agreement.
D.    PAYMENT. Base Rent payments are due within thirty (30) days of the end of
each month.
5.OPERATING EXPENSES.
A.    OPERATING EXPENSE. Subject to reimbursement allocations set forth in
Section 5B. below, Tenant shall pay all "Operating Expenses" of any sort related
or incident to the Leased Premises. "Operating Expenses" means and includes all
expenses associated with respect to the ownership, use and enjoyment,
maintenance, replacements and operation of the Property of any sort whatsoever,
known or unknown, presently existing or arising hereafter, including, but not
limited to, the following: maintenance, repair and replacement costs;
electricity, fuel, water, sewer, gas, and other utility or essential service
charges; security, window washing and janitorial services; trash and snow
removal; landscaping and pest control, wages, benefits, and other operating
expenses related to employees whose duties are directly connected with the
operation and maintenance of the Leased Premises or related facilities; all
services, supplies, repairs, replacement or other expenses


- 2 -

--------------------------------------------------------------------------------




for maintaining and operating the building(s) including parking and common and
other areas within the Property; cost(s), including interest, amortized over the
useful life of any capital improvement made to the building(s) by Landlord and
related charges during the term of or in connection with this Lease which is
required under any governmental law or regulation over its useful life; the
installation of any devise or other equipment which improves the operating
efficiency of any system within the Leased Premises and thereby reduces
operating expenses; all other expenses and which would generally be regarded as
operating and maintenance expenses which would reasonably be amortized over a
period not to exceed five (5) years; all real property taxes and installments of
special assessments; and all insurance premiums Landlord is required to pay or
deems necessary to pay, including public liability insurance, with respect to
the Building(s) and the Property. The term "Operating Expenses" does not include
the following: repairs, restoration or other work occasioned by fire, wind, the
elements or other casualty for which insurance proceeds are received or any
depreciation allowance or similar expense.
B.    ALLOCATION. The actual Operating Expenses shall be allocated monthly among
the Tenant, Landlord, and EFL based on the square footage occupied by or for the
benefit of each party, based upon their respective responsibilities as set forth
in the Subscriber's Agreement and the EFL Services Agreement.
6.LEASEHOLD IMPROVEMENTS.
A.    LEASEHOLD IMPROVEMENTS. Subject to reimbursement allocations set forth in
Section 6B. below, Tenant will make and pay for all acquisitions, alterations,
additions, or other Leasehold Improvements to or of the Leased Premises.
B.    ALLOCATION. The actual Leasehold Improvement expenses shall be allocated
monthly among the Tenant, Landlord, and EFL based on the square footage occupied
by or for the benefit of each party, based upon their respective
responsibilities as set forth in the Subscriber’s Agreement and the EFL Services
Agreement.
7.    BOOKS AND RECORDS; Chapter 25 Matters. Landlord shall maintain oversight
for functions provided to Landlord by Tenant, and Landlord shall monitor
services annually for quality assurance. All books and records relating to the
acquisition, ownership, use, maintenance of the Leased Premises and other
accounting functions under the Lease shall be maintained in books and records
developed or maintained in accordance with the terms of this Lease. The books
and records will be the exclusive property of the Landlord, and regardless of
the actual possession thereof, shall be held for the benefit of Landlord and
subject to the control of the Landlord. This Lease may not be terminated without
cause, but may be terminated for cause as provided for, or as a result of the
process and procedures set forth, in Section 15 of this Lease. Tenant shall have
the right to access and copy the books and records.
In the event Landlord is placed in receivership or seized by the Insurance
Commissioner of the Commonwealth of Pennsylvania ("Commissioner") under Article
V of the Insurance Department Act of 1921:


- 3 -

--------------------------------------------------------------------------------




A.The rights of the Landlord under this Agreement will extend to the receiver or
Commissioner;
B.The books and records will be made immediately available to the receiver or
Commissioner upon request. The Tenant does not have an automatic right to
terminate this Lease in the event of such a receivership. Tenant will continue
to maintain the books and records, systems, programs and the like
notwithstanding a seizure by the Commissioner, and Tenant will make all such
systems, programs and infrastructure available to the receiver for as long as
the lease remains in effect.
C.This Lease, and all accounting practices and procedures employed by the
parties in connection with this Lease, shall be in compliance with the NAIC
Accounting Practices and Procedures Manual.
D.Landlord shall not advance any funds to Tenant except to pay for services
defined in this Lease.
8.INSURANCE.
A.    PROPERTY INSURANCE. At all times during the Lease Term, Tenant shall cause
the Leased Premises to be fully and adequately insured with a customary policy
of fire and extended coverage insurance (including flood insurance if and to the
extent that the Leased Premises or any portion thereof is in a designated flood
plain, vandalism, malicious mischief and special extended perils or all-risk) in
an amount not less than the full replacement cost of the Leased Premises. Such
insurance policy shall name Tenant as insured and Landlord as an additional
insured, as their interests may appear, with loss payable to Landlord. Tenant
shall furnish Landlord with reasonable evidence that Tenant has effected
coverage for the replacement cost of the Leased Premises.
B.    COMMERCIAL GENERAL LIABILITY INSURANCE.  At all times during the Lease
Term, Tenant shall maintain in full force and effect a Commercial General
Liability insurance policy in the amount of $5,000,000 covering bodily injury
and property damage occurring as a result of the negligence of the Tenant.  Such
insurance policy shall name the Landlord (and Landlord’s property manager, if
any) as additional insured(s).
C.    CERTIFICATES. Tenant shall, upon request, provide Landlord with adequate
evidence of the continued existence of applicable insurance coverage by
certificate(s) of insurance.
9.DAMAGE, DESTRUCTION OR CONDEMNATION.


A.    TOTAL LOSS. If the Leased Premises (or portion(s) thereof) are totally
taken or destroyed by fire, flood, or other casualty not the fault of Tenant or
any person in or about the Leased Premises with the express or implied consent
of Tenant, or if the Leased Premises should be so damaged by such a cause that
rebuilding or repairs cannot be completed within 180 working days from the date
of commencement of the rebuilding or repairs, this Lease shall terminate as to


- 4 -

--------------------------------------------------------------------------------




such portions, and Base Rent and other amounts payable hereunder shall be abated
for the portion(s) for the remaining term, unless the parties otherwise agree.


B.    PARTIAL LOSS. If the Leased Premises (or portion(s) thereof) are partially
taken or damaged by fire, flood, or other casualty not the fault of Tenant or
any person in or about the Leased Premises with the express or implied consent
of Tenant, but to the extent that rebuilding or repairs can reasonably be
completed in 180 working days or less from the date of the commencement of the
rebuilding or repairs, this Lease shall not be terminated except as provided in
Subparagraphs (i) and (ii).


i.
If the partial loss of the portion(s) of the Leased Premises occurs prior to the
final six months of the Lease term, Landlord shall, at its sole cost and risk,
proceed immediately to rebuild or repair the damaged buildings and improvements
to substantially the condition in which they existed prior to such damage. If
the portion(s) of the Leased Premises are untenantable in whole or in part
following such loss, the Base Rent and other amounts payable during the period
in which they are untenantable shall be adjusted equitably. In the event that
Landlord should fail to complete such rebuilding or repairs or provide
reasonable substitute accommodations, Tenant may terminate this Lease by written
notification to Landlord. On such notification, all rights and obligations under
this Lease shall cease.



ii.
If partial taking or destruction of the portion(s) of the Leased Premises occurs
in the final six months of any leased term, Landlord need not rebuild or repair
the Leased Premises. If Landlord elects not to rebuild or repair the Leased
Premises and the Leased Premises are untenantable in whole or in part following
such damage, Tenant may elect to terminate the Lease or to continue the Lease
with the Base Rent and other amounts payable for the remainder of the Lease
period adjusted equitably.



C.    LANDLORD'S DAMAGES. In the event of any condemnation or taking, whether
whole or partial, the Tenant shall not be entitled to any part of the award,
except as provided below. Tenant hereby expressly waives any right or claim to
any part of such amount and assigns to Landlord any such right or claim to which
Tenant might become entitled, except as provided below.


D.    TENANT'S DAMAGES. Although all damages in the event of any condemnation or
loss are to belong to the Landlord, Tenant shall have the right, to the extent
that it shall not diminish the Landlord's award, to claim and recover from the
condemning authority, such compensation as may be separately awarded or
recoverable by Tenant under the Eminent Domain Code in Tenant's own right for or
on account of, and limited solely to, any cost to which Tenant might incur in
removing Tenant's furniture, fixtures, leasehold improvements, and equipment.


- 5 -

--------------------------------------------------------------------------------






10.INDEMNITY. Tenant agrees to indemnify and hold Landlord harmless from and
against any and all claims, demands, damages, costs, and expenses, including all
attorneys' fees and associated costs, arising from the conduct or management of
Tenant's business on the Leased Premises, Tenant's use of the Leased Premises,
Tenant's presence in the Building(s), the Leased Premises, or on the Property,
or from any breach on the part of Tenant of any conditions of this Lease, or
from any act or negligence or willful misconduct of Tenant, its officers,
agents, contractors, employees, sublessees, or invitees in or about the Leased
Premises, any Building, or the Property, except to the extent caused by
Landlord’s or its officers’, agents’, contractors’, employees’, sublessees’, or
invitees’ gross negligence or willful misconduct. In case of any action or
proceeding brought against Landlord by reason of any such claim, Tenant agrees
to defend the action or proceeding, using counsel acceptable to Landlord.


11.RIGHT OF ENTRY. Upon prior notice, Landlord and persons authorized by
Landlord shall have the right to enter the Leased Premises at all reasonable
times to inspect, perform maintenance, do repairs and show the Leased Premises
to prospective tenants and purchasers.
12.SUBLETTING AND ASSIGNMENTS. Landlord gives consent to the Tenant to sublease
to EFL. Tenant shall not assign this Lease or enter into any other sublease
agreement without the prior written consent of Landlord which consent shall not
be unreasonably withheld, delayed or conditioned. Any attempted assignment or
sublease by Tenant without the prior written consent of Landlord is a violation
of this Lease and shall be void. If Landlord shall consent to an assignment or
sublease, any consent shall not be considered to be a consent to any other
assignment or sublease.
13.SUBORDINATION. This Lease is subordinate to any and all mortgages and
security interests that are presently on the Property, or that in the future may
be on the property of which the Leased Premises or any portion of it is a part.
Landlord and Tenant agree to execute and deliver reasonable estoppel
certificates; subordination, non-disturbance and attornment agreements; or such
other agreements as the other party may reasonably request.
14.REMEDIES. If Tenant fails to pay Base Rent or any other charges when due, or
if Tenant violates any other terms, conditions, rules or regulations in this
Lease, Landlord may take any or all of the following actions, after giving
Tenant fifteen (15) days prior written notice of default which remains uncured:
A.terminate this Lease;
B.sue Tenant in court to recover possession of the Leased Premises;
C.sue Tenant to recover the whole balance of the Base Rent and other charges
owed for the remaining Lease term; and
D.sue Tenant for all damages resulting from Tenant's violation of any terms,
conditions, rules or regulations in this Lease.


- 6 -

--------------------------------------------------------------------------------




Landlord may seek one or more than one remedy contained in this Lease.
Landlord's taking of any action against Tenant shall not prevent Landlord from
taking other and additional actions against Tenant.
Landlord's failure to enforce any term, condition, rule or regulation shall not
prevent Landlord from enforcing the term, condition, rule or regulation at a
later time.
15.MISCELLANEOUS:
(A)This Lease: (i) contains the entire agreement between the parties and no
promise, representation, warranty, covenant, agreement, or understanding not
specifically set forth in this Lease shall be binding upon either party;
(ii) may not be amended, modified, or supplemented in any manner (including
adding additional properties to the Leased Premises) except in writing signed by
the parties; (iii) shall be construed and governed under the laws of the
Commonwealth of Pennsylvania; (iv) shall not be construed more stringently in
favor of one party against the other regardless of which party has prepared it;
(v) shall be binding upon, and inure to the benefit of, the parties and their
respective successors, and permitted assigns; (vi) shall not be binding until
this Lease shall be executed and delivered by the parties, to each other; and
(vii) may be executed in counterparts, each of which shall be deemed an
original, but which all together constitute the same instrument.
(B)Any person executing this Lease represents and warrants that such person is
authorized to execute and deliver this Lease on behalf of the entity.
(C)The failure of either party to insist upon strict performance of any
provision of this Lease shall not be deemed a waiver of any rights or remedies
at any other time.
(D)The exhibits attached hereto are incorporated herein by this reference.
(E)In the event of any conflict between this Lease and an exhibit, the exhibit
shall control.
(F)Headings are for convenience only and are not a part of this Lease.
(G)The invalidity or unenforceability of any term or provision shall not affect
the validity or enforceability of the remainder of this Lease.
(H)The parties agree to obtain, execute, deliver, and file such additional
documents, instruments, and consents as may be reasonably requested by either
party, at the sole cost and expense of the requesting party, in order to fully
effectuate the terms and conditions of this Lease.
(I)Tenant will use the Leased Premises solely as a business office in compliance
with all applicable laws and Landlord's business requirements.


- 7 -

--------------------------------------------------------------------------------




(J)At the termination of this Lease, Tenant shall deliver the Leased Premises in
as good a condition and state of repair as at the time of delivery of possession
to Tenant, reasonable wear and tear excepted.
(K)Neither Tenant nor EFL shall make any alterations, additions, or improvements
to the Leased Premises without the prior written consent of Landlord, which will
not be unreasonably withheld, conditioned or delayed. Such alterations and
improvements will become Landlord's property at the end of the Lease. All such
work must be done in accordance with all applicable laws, rules and regulations,
and with best practices.
(L)The terms and provisions of this Lease shall remain confidential between the
parties, except for the recording of any memorandum of lease or an SNDA, or to
the extent any disclosure is otherwise required by law (e.g., filing with the
Commonwealth of Pennsylvania Insurance Department).
(M)The parties agree that timely payment and performance of their respective
obligations under this Lease are of the essence of this Lease.
(N)Tenant, upon paying the Base Rent herein provided for and observing and
keeping all covenants and conditions of this Lease, shall quietly have and enjoy
the Leased Premises during the term of this Lease without hindrance or
molestation by anyone claiming by or through Landlord.
(O)Neither party shall be held responsible for any failures or delays in
connection with the performance of their obligations under this Lease where such
failures or delays are due to inclement weather, delays due to governmental
regulations, acts of God, labor disputes, strikes, or other causes beyond the
parties' control. In the event of any such occurrence, the time for performance
or completion of the obligations contained herein shall be extended accordingly.
(P)Neither Party will be liable to the other for special, consequential,
incidental, exemplary or punitive damages for a breach of this agreement,
regardless of whether those damages are claimed under contract, warranty,
indemnity, tort or any other theory at law or in equity.


[Continues with signatures on next page.]




- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.
LANDLORD:


ERIE INSURANCE EXCHANGE, a reciprocal insurance exchange organized under the
laws of Pennsylvania with principal offices and place of business at 100 Erie
Insurance Place, Erie, PA 16530, acting by and through its attorney-in-fact,
ERIE INDEMNITY COMPANY


    


By /s/ Gregory J. Gutting_________________
Gregory J. Gutting
Executive Vice President




TENANT:


ERIE INDEMNITY COMPANY, a Pennsylvania business corporation, with its principal
offices and place of business at 100 Erie Insurance Place, Erie, PA 16530






By /s/ Sean J. McLaughlin_________________
Sean J. McLaughlin
Executive Vice President




1511675v1






- 9 -

--------------------------------------------------------------------------------





Appendix A


Buildings






NAME
LOCATION:
SIZE: ABOVE/BELOW GROUND
 
 
 
H.O. Hirt Building
100 Erie Insurance Place
Erie, PA 16530
93,044 / 28,217
 
 
 
F.W. Hirt-Perry
Square Building
100 Erie Insurance Place
Erie, PA 16530
164,201 / 40,432
 
 
 
Petersen Center
100 Erie Insurance Place
Erie, PA 16530
30,719 / n/a
 
 
 
Holland Street Building
100 Erie Insurance Place
Erie, PA 16530
66,099 / 27,364
 
 
 
Lafayette Place
400 French Street
Erie, PA 16507
17,053 / 5,530
 
 
 
Gideon Ball House
135 East 6th Street
Erie, PA 16501
8,742 / n/a
 
 
 
Armory
360 East 6th Street
Erie, PA 16507
21,722 / 15,349
 
 
 
C.F. Adams/
Heritage Center
101 East 6th Street
Erie, PA 16501
6,036 / 4,325
 
 
 
O’Donnell House
410 French Street
Erie, PA 16507
763 / 763
 
 
 
French Street Ramp/
Mail Facility (1983)
 
11,760 / 37,646










--------------------------------------------------------------------------------





Appendix B


Parking






PARKING GARAGES


SITE:
ADDRESS:
PARKING SPACES:
 
 
 
Holland Street
210 East 6th Street, Erie, PA 16507
740
French Street
132-134 East 5th Street, Erie, PA 16507
428
8th Street124
East 8th Street, Erie, PA 16501
1,000





PARKING LOTS


SITE:
ADDRESS:
 
 
 
 
 
 
5th Street Lot
228-230 East 5th Street, Erie, PA 16507
5th Street Lot
232 East 5th Street, Erie, PA 16507
5th Street Lot
236 East 5th Street, Erie, PA 16507
5th Street Lot
242 East 5th Street, Erie, PA 16507
 
 
St. Pat's Parking Lot Expansion
226 East 5th Street, Erie, PA 16507
St. Pat's Parking Lot Expansion
223-225 East 4th Street, Erie, PA 16507
St. Pat's Parking Lot Expansion
231 East 4th Street, Erie, PA 16507
St. Pat's Parking Lot Expansion
217 East 4th Street, Erie, PA 16507
 
 
Holland Street Lots
205 East 4th Street, Erie, PA 16507
 
 
North Park Row
8-10 North Park Row, Erie, PA 16501


















--------------------------------------------------------------------------------




Appendix C


Subscribers’ Agreement


ERIE INSURANCE EXCHANGE
(A Reciprocal/Inter-Insurance Exchange)
Home Office
100 Erie Insurance Place • Erie PA 16530


ERIE INSURANCE EXCHANGE (“ERIE”) was organized in 1925 as a Reciprocal or
Inter-Insurance Exchange under the Insurance Laws of Pennsylvania. An Exchange
is one of four plans of insurance in use today, and it is the only one started
in America. Other plans are Stock, Mutual and Lloyds.
An Exchange, such as ERIE, has no stockholders. It is based on the mutual or
cooperative principle of protecting its Policyholders, called Subscribers, at
the lowest possible cost. Technically, an Exchange is a place at which the
Subscribers exchange contracts of insurance with each other. To avoid the need
for all Subscribers to be involved in every exchange, a manager, called the
Attorney-in-Fact, is appointed by each Subscriber. The Attorney-in-Fact also
manages ERIE’s business for the Subscribers. This includes collecting premiums,
issuing policies and providing service. At ERIE, the Attorney-in-Fact is ERIE
INDEMNITY COMPANY, a Pennsylvania corporation.
The Attorney-in-Fact is appointed through the Subscriber’s Agreement. That
Agreement includes a limited power of attorney which authorizes the
Attorney-in-Fact to act on behalf of the Subscriber. This authority applies only
to the Subscriber’s insurance business at the Exchange. It is limited strictly
to the subjects described in that Agreement. An “X-tra Protection” feature in
ERIE’s Agreement limits the amount that can be used for the cost of doing
business. Stock, Mutual, and Lloyds companies have no such contractual limit on
their expenses.
ERIE policies are “non-assessable.” In other words, an ERIE Subscriber is liable
for just the policy premiums charged, and is not subject to any other liability
under the policy.
An insurance policy applied for at an Exchange cannot become effective without a
signed Subscriber’s Agreement. It is required, therefore, that each person
applying for insurance at ERIE sign that Agreement.
Thank you for your interest in becoming a Subscriber at ERIE INSURANCE EXCHANGE,
a member of the ERIE INSURANCE GROUP.




/s/ Timothy G. NeCastro
President and
Chief Executive Officer




    

--------------------------------------------------------------------------------




ERIE INSURANCE EXCHANGE • 100 ERIE INSURANCE PLACE • ERIE, PA 16530
SUBSCRIBER’S AGREEMENT
The Subscriber (“you” or “your”) agrees with the other Subscribers at ERIE
INSURANCE EXCHANGE (“ERIE”), a Reciprocal/Inter-Insurance Exchange, and with
their Attorney-in-Fact, the Erie Indemnity Company (“we” or “us”), a
Pennsylvania corporation with its Home Office in Erie, Pennsylvania, to the
following:
1.
You agree to pay your policy premiums and to exchange with other ERIE
Subscribers policies providing insurance for any insured loss as stated in those
policies.

2.
You appoint us as Attorney-in-Fact with the power to: a) exchange policies with
other ERIE Subscribers; b) take any action necessary for the exchange of such
policies; c) issue, change, nonrenew or cancel policies; d) obtain reinsurance;
e) collect premiums; f) invest and reinvest funds; g) receive notices and proofs
of loss; h) appear for, compromise, prosecute, defend, adjust and settle losses
and claims under your policies; i) accept service of process on behalf of ERIE
as insurer; and j) manage and conduct the business and affairs of ERIE, its
affiliates and subsidiaries. This power of attorney is limited to the purposes
described in this Agreement.

3.
You agree that as compensation for us: a) becoming and acting as
Attorney-in-Fact; b) managing the business and affairs of ERIE; and c) paying
general administrative expenses, including sales commissions, salaries and
employee benefits, taxes, rent, depreciation, supplies and data processing, we
may retain up to 25% of all premiums written or assumed by ERIE. The rest of the
premiums will be used for losses, loss adjustment expenses, investment expenses,
damages, legal expenses, court costs, taxes, assessments, licenses, fees, and
any other governmental fines and charges, establishment of reserves and surplus,
and reinsurance, and may be used for dividends and other purposes we decide are
to the advantage of Subscribers.

4.
You agree that this Agreement, including the power of attorney, shall have
application to all insurance policies for which you apply at ERIE, including
changes in any of your coverages.

5.
You agree to sign and deliver to us all papers required to carry out this
Agreement.

6.
This Agreement, including the power of attorney, shall not be affected by your
subsequent disability or incapacity.

7.
This Agreement is and shall be binding upon you, us, and all executors,
administrators, successors and assigns.

(Subscriber’s Agreement language updated 1996.)
                        
Subscriber’s
Date____________________________        Signature______________________________________


Policy No.                    Print
(if available)______________________        Subscriber’s
name_______________________________
                            
Title__________________________________________


    

--------------------------------------------------------------------------------






Appendix D


EFL Services Agreement


This SERVICES AGREEMENT (“Agreement”), effective as of March 31, 2011
(“Effective Date”), is made by and between ERIE FAMILY LIFE INSURANCE COMPANY, a
Pennsylvania stock life insurance corporation (“the Company”), and ERIE
INDEMNITY COMPANY, a Pennsylvania stock business corporation (“Administrator”).


Recitals


A.     The Company and Administrator are parties to a Service Agreement dated
June 21, 1993, effective January 1, 1993, under which Administrator has provided
the Company with a broad range of management services (“1993 Agreement”).


B.     Administrator provides Erie Insurance Exchange, a Pennsylvania reciprocal
inter-insurance exchange (“Exchange”) which is the owner of 100% of the
Company’s issued and outstanding voting securities, with all management services
pursuant to a Subscriber’s Agreement with power of attorney executed by each
Subscriber (policyholder) at the Exchange, and has provided the same kind and
quality of management services to the Company under the 1993 Agreement.


C.     The Company and Administrator wish to terminate the 1993 Agreement as of
the Effective Date of this Agreement and replace it with this Agreement.


D.     It is intended that Administrator continue to provide the Company under
this Agreement with the same kind and quality of management services that it
currently provides to the Exchange and has provided to the Company under the
1993 Agreement.


E.     This Agreement sets forth the terms and conditions pursuant to which
Administrator will provide the Company with the Services described herein from
and after the Effective Date.


Agreement


NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth herein, the adequacy and sufficiency of which are hereby acknowledged by
each party, the parties hereto, intending to be legally bound hereby, agree as
follows:


ARTICLE I: Appointment and Undertaking to Serve


1.1. Appointment and Undertaking. The Company hereby engages and appoints
Administrator to provide the services described at Section 1.2 (“Services”), and
Administrator hereby undertakes and agrees to provide the Services, under and in
accordance with the terms and conditions of this Agreement.




    

--------------------------------------------------------------------------------




1.2. The Services. Administrator will provide all necessary and appropriate
management services to the Company, including but not limited to the following
services: issuing, changing, nonrenewing or cancelling life insurance policies
and annuity contracts; obtaining reinsurance; collecting premiums; receiving
notices and proofs of loss; appearing for, compromising, prosecuting, defending,
adjusting and settling losses and claims under the policies and contracts;
accepting service of process on behalf of the Company; investing its funds;
managing all third party contracts entered into by the Company; and generally
managing and conducting the 1.3. business and affairs of the Company as
presently structured and as may be structured in the future.


1.4. Standards and Guidelines. All the underwriting, claims, and investment
services provided to the Company will be based upon the written criteria,
standards and guidelines of the Company. The Company will have the ultimate and
final authority over decisions and policies, including but not be limited to the
acceptance, rejection or canceling of risks, the payment or non-payment of
claims, and the purchase and sale of securities.


1.5. Reserved Authority. Notwithstanding any other provisions of this Agreement,
it is understood that the business and affairs of the Company shall be managed
by its Board of Directors, and, to the extent delegated by such Board, by its
appropriately designated officers. The Board of Directors and officers of
Administrator shall not have any management prerogatives with respect to the
business affairs and operation of the Company.


ARTICLE II: Compensation


2.1. Cost-Based Reimbursement. Administrator shall be compensated by the Company
for the Services provided under this Agreement on the basis of Administrator’s
fully allocated costs of providing the Services (including all associated direct
and indirect costs, overheads and administrative and general cost allocations).
The allocation method for shared expenses (facilities, equipment, personnel,
computers, etc.) shall be consistent with the provisions of New York Regulation
30 (11 NYCRR 105, 109) as the same may be in effect from time to time,
notwithstanding that the Company may not be licensed in the State of New York.


2.2. Investment Expenses. In addition to paying Administrator the amounts
required by Section 2.1, the Company also will fully reimburse the Administrator
on an actual cost basis for all third-party and other out-of-pocket investment
expenses and fees incurred by Administrator on behalf of the Company.


2.3. Payment. The Company will pay amounts due under this Article II on a
monthly basis no later than thirty (30) calendar days after the end of the month
in which the costs were incurred.


ARTICLE III: Books and Records; Other Assets


3.1 Books and Records. Administrator shall keep sufficient records for the
express purpose of recording therein the nature and details of the Services and
transactions performed for the Company pursuant to this Agreement (“Books and
Records”). All Books and Records kept by Administrator that pertain to the
Services performed by Administrator shall be jointly owned by


    

--------------------------------------------------------------------------------




Administrator and the Company, and such Books and Records shall be maintained in
a fiduciary capacity for the Company. The Company shall have the right to
examine, audit and copy, at the offices of Administrator at all reasonable
times, all Books and Records of Administrator relating to any business which is
the subject of this Agreement. This right shall survive termination of this
Agreement and shall continue so long as either party has any rights or
obligations under this Agreement.


3.2. Other Assets. The parties agree that any computer software, marketing
programs and business methods that (i) are peculiar to the life insurance and/or
annuity business, and (ii) are developed by Administrator during the term
hereof, whether under this Agreement or otherwise, in order to provide the
Services (collectively, “Other Assets”), shall be owned jointly by Administrator
and the Company, and each party shall have a royalty-free, perpetual license or
other form of ownership interest in such asset following the termination of this
Agreement.


3.3. Cooperation. Upon termination or nonrenewal of this Agreement,
Administrator shall cooperate with the Company on a best efforts basis to
transfer the Services, the Books and Records and the Other Assets to the Company
or to such successor service providers as may be designated by the Company in
order that the Company may continue its normal business operations on an
uninterrupted basis.


ARTICLE IV: Term and Termination


4.1. Term. This Agreement shall have an initial term commencing on April 1, 2011
and ending April 30, 2013 (“Initial Term”). This Agreement shall renew from
year-to-year thereafter for successive one-year renewal terms unless either
party provides the other with written notice of non-renewal not less than one
hundred and twenty (120) calendar days prior to expiration of the then current
term.


4.2. Termination. This Agreement shall be terminable as follows:
    
4.2.1. By written agreement of the parties.


4.2.2. By either party at any time for cause. A termination “for cause” shall be
based on (i) the counterparty’s material breach of a material term of this
Agreement which remains uncured for thirty (30) calendar days after written
notice thereof by the non-breaching party; or (ii) fraud, willful misconduct or
gross negligence in connection with the counterparty’s performance under this
Agreement.


4.2.3. By giving written notice of termination to the counterparty if the
counterparty (i) is placed under supervision or in rehabilitation or liquidation
by a regulatory authority; (ii) is made the subject of voluntary or involuntary
bankruptcy proceedings; (iii) has a receiver of its assets or property appointed
by a court of competent jurisdiction; (iv) makes a general assignment for the
benefit of creditors; or (v) institutes (or suffers to be instituted and not
dismissed within sixty (60) calendar days) any proceeding for its conservation
or for the reorganization or arrangement of its affairs.


    

--------------------------------------------------------------------------------




4.2.4. By the Company at any time on not less than one-hundred-eighty (180)
calendar days’ prior written notice, provided that no termination shall be
effective between December 1st and April 30th of the following year in order to
provide for an orderly reporting of the Company’s financial results for the
fiscal year ending during that period.


4.3. Termination of 1993 Agreement. The 1993 Agreement shall terminate upon the
Effective Date of this Agreement; provided, however, that the parties shall
continue to apply the terms of the 1993 Agreement to any services, work,
transactions or other matters that were performed, completed or otherwise
occurred during the term of the 1993 Agreement and any disputes related thereto.
This Agreement shall not be effective as a release, waiver or discharge of the
parties’ respective rights and liabilities for any services, work, transactions
or other matters that were subject to the 1993 Agreement in the period prior to
the Effective Date.


ARTICLE V: Indemnification


5.1. Of Administrator. The Company shall indemnify and hold harmless
Administrator and its officers, directors, employees, common-law agents and
representatives of, from and against any and all claims, damages, losses, costs,
expenses, demands, lawsuits and other liabilities, however described or
denominated (collectively, “Losses”) based upon or arising out of (i) any
material breach by the Company of, or any material failure by the Company to
perform, any of the material terms or conditions of, or any material duties or
obligations of the Company under, this Agreement; (ii) any grossly negligent
act, error or omission, and any intentional or wrongful conduct or bad faith of
the Company in respect of the work or transactions contemplated by this
Agreement; or (iii) enforcement of this indemnity.


5.2. Of the Company. Administrator shall indemnify and hold harmless the Company
and its officers, directors, employees, common-law agents and representatives
of, from and against any and all Losses based upon or arising out of (i) any
material breach by Administrator of, or any material failure by Administrator to
perform, any of the material terms or conditions of, or any material duties or
obligations of Administrator under, this Agreement; (ii) any grossly negligent
act, error or omission, and any intentional or wrongful conduct or bad faith of
Administrator in respect of the work or transactions contemplated by this
Agreement; or (iii) enforcement of this indemnity.


ARTICLE VI: Disclaimer; Limitation of Liability


6.1. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ADMINISTRATOR MAKES NO
WARRANTY REGARDING THE SERVICES TO BE PROVIDED OR THE WORK TO BE CONDUCTED UNDER
THIS AGREEMENT, OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


6.2. TO THE FULLEST EXTENT PERMITTED BY LAW, ADMINISTRATOR HEREBY DISCLAIMS ANY
AND ALL IMPLIED WARRANTIES INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


    

--------------------------------------------------------------------------------






6.3. EXCEPT FOR DAMAGES SOUGHT ON, UNDER OR IN CONNECTION WITH CLAIMS OF OR BY
THIRD PARTIES FOR WHICH INDEMNIFICATION IS DUE UNDER ARTICLE V, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), WARRANTY OR OTHERWISE, FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES, INCLUDING LOST REVENUES OR LOST
PROFITS, WHETHER OR NOT THE COUNTERPARTY WAS EVER ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.


ARTICLE VII: Arbitration


As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration before a panel of three arbitrators,
all of whom shall be active or retired disinterested officers of life insurance
companies. One arbitrator shall be chosen by Administrator, one shall be chosen
by the Company, and the third, an umpire, shall be chosen by the other two
arbitrators before they enter upon arbitration. In the event of either party
refusing or neglecting to appoint an arbitrator within ninety (90) calendar days
after the other party requests it to do so, or if the arbitrators fail to
appoint an umpire within sixty (60) calendar days after they have accepted their
appointments, such arbitrator or umpire, as the case may be, shall, upon the
application of any party, be appointed by the American Arbitration Association
and the arbitrators and the umpire shall thereupon proceed. The arbitrators
shall consider this Agreement as an honorable engagement rather than merely as a
legal obligation and they are relieved of all judicial formalities and may
abstain from following the strict rules of law. The decision of the majority of
the three arbitrators shall be final and binding on the parties. Each party
shall bear the expense of its own arbitrator and shall jointly and equally bear
the expenses of the umpire and of the arbitration. Any such arbitration shall
take place in Erie, Pennsylvania, or such other place as may be mutually agreed
by the parties hereto.


ARTICLE VIII: Miscellaneous


8.1. Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, their respective successors and permitted
assigns; provided, however, that neither party shall assign, delegate, transfer
or otherwise dispose of any interest, right or obligation arising hereunder
without the prior written consent of the other, it being understood that the
Administrator shall have full authority to manage all third party contracts
entered into by the Company from time to time.


8.2. Independent Contractors. This Agreement is not a contract of employment and
nothing contained herein shall be construed to create the relationship of
employer and employee between the Company and Administrator. It is the express
intent of the parties that Administrator shall be considered an independent
contractor to the Company for all purposes.


8.3. Confidential Information. During the course of performance under this
Agreement, Administrator and its agents, employees and representatives may
obtain or have access to certain


    

--------------------------------------------------------------------------------




confidential information of the Company including, without limitation, names,
ages, addresses and other nonpublic personal and financial information of
policyholders, claimants and annuitants, the identity and production of the
Company’s distribution network and its Agents and Producers, the identity and
types of insurance and annuities purchased by insureds and annuitants, the
pricing models for insurance policies and annuity contracts, and the
underwriting experience of the insureds (collectively, “Confidential
Information”). Administrator covenants as follows with respect to such
Confidential Information:


8.3.1. Administrator will maintain Confidential Information on a strictly
confidential basis and will permit its disclosure to only those agents,
employees and representatives of Administrator who require such for purposes of
Administrator’s performance under this Agreement and who have been advised of
the terms of this Section 8.3.


8.3.2. Administrator will, and will cause its agents, employees and
representatives to (i) keep Confidential Information confidential; (ii) use
Confidential Information only as necessary to carry out the terms and conditions
of this Agreement; and (iii) not disclose such information to others without the
prior written consent of the Company, except as may be required by law.
Administrator agrees to advise any of its agents, employees and representatives
to whom Confidential Information has been disclosed of the obligation to
maintain the confidentiality of the Confidential Information pursuant to this
Agreement and shall require such agents, employees and representatives to abide
by the confidentiality requirements of this Agreement.


8.3.3. In the event that Administrator or anyone to whom Administrator discloses
Confidential Information as permitted by this Agreement becomes legally
compelled to disclose any Confidential Information, Administrator will provide
the Company with prompt notice so that the Company may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Agreement. Administrator shall use best efforts to cooperate with the Company so
that the Company may take legally available steps to resist or narrow any
applicable request, subpoena or court order, and to obtain an appropriate
protective order or other assurance that confidential treatment will be accorded
such information. In the event that a protective order or other remedy is not
obtained or if the Company waives compliance with the provisions of this
Agreement, Administrator will disclose only that portion of such Confidential
Information as is legally required, and Administrator will exercise best efforts
at the Company’s cost to obtain assurance that confidential treatment will be
accorded such Confidential Information.


8.3.4. Administrator stipulates, acknowledges and agrees that a breach of its
obligations under this Section 8.3 may cause the Company to incur losses which
are not readily calculable and/or for which there may be no adequate remedy at
law. Accordingly, Administrator agrees that in addition to the legal remedies
available to the Company, violations of this Section 8.3 shall be subject to
equitable remedies, including injunctive relief to restrain or enjoin such
violations.




    

--------------------------------------------------------------------------------




8.4. Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the Commonwealth of Pennsylvania without reference
to Pennsylvania’s choice of law rules.


8.5. Severability. If any provision of this Agreement is held or determined by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
any present or future law, and if the rights or obligations of the parties under
this Agreement will not be materially and adversely affected thereby, such
provision shall be fully severable, and this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their authorized representatives as of the date first above written.


   
         
ERIE FAMILY LIFE INSURANCE        ERIE INDEMNITY COMPANY
COMPANY


By: /s/ Marcia A. Dall                    By: /s/ Terrence W. Cavanaugh
Marcia A. Dall                        Terrence W. Cavanaugh
Executive Vice President                President and Chief Executive Officer




    